[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT            FILED
                              ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                     No. 05-13985                          MAY 23, 2006
                               ________________________                  THOMAS K. KAHN
                                                                             CLERK
                           D. C. Docket No. 04-00753-CV-M-E

ARTHUR J. WILLIAMS,


                                                                Plaintiff-Appellant,

                                            versus

JO ANNE B. BARNHART,
Commissioner of Social Security,

                                                                Defendant-Appellee.


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Alabama
                            _________________________

                                      (May 23, 2006)

Before HULL and WILSON, Circuit Judges, and DUPLANTIER *, District Judge.

PER CURIAM:

       *
        Honorable Adrian G. Duplantier, United States District Court for the Eastern District of
Louisiana, sitting by designation.
      Arthur J. Williams appeals the district court’s order affirming the

Commissioner’s denial of his application for disability insurance benefits, 42

U.S.C. § 405(g). After review and oral argument, we vacate and remand.

      In a previous remand order, the Appeals Council directed the Administrative

Law Judge (“ALJ”) to supplement the record with Williams’s Department of

Veterans Affairs (“VA”) medical records. The ALJ complied with the order and

requested the records, but apparently the records sent to the ALJ did not include

the VA’s Rating Decision, which found Williams disabled under the VA’s

disability framework. It is undisputed that the ALJ did not reference or address the

Rating Decision in its June 6, 2002 decision.

      Thus, on remand Williams shall be allowed to supplement the record before

the ALJ with the VA’s Rating Decision. The ALJ then shall review Williams’s

claim again and specifically address in its decision the VA’s Rating Decision.

While we recognize that the ALJ’s prior decision addressed at some length

Williams’s VA medical evidence, nonetheless, in its decision the ALJ should

specifically also consider and address the VA’s Rating Decision itself.

      Nothing here shall be construed as bearing on the ultimate outcome on

remand as to whether Williams is or is not disabled and entitled to benefits.

      In conclusion, we vacate the district court’s order dated May 20, 2005 and



                                          2
remand this case with instructions that it be returned to the Commissioner for

further proceedings consistent with this opinion.

      VACATED AND REMANDED.




                                          3